Citation Nr: 0842042	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an injury to the cornea 
of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to June 
1962.  The veteran also served on active duty for training 
for 14 days in June and July 1959, and for 14 days in May and 
June 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  In 
February 2005, the veteran appeared at the RO and offered 
testimony at a videoconference held before a Veterans Law 
Judge, sitting in Washington, D.C.  A transcript of the 
hearing is of record.

In June 2005, December 2006 and July 2008, the Board remanded 
the case to the RO.

By letter dated in September 2006, the veteran was informed 
that the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board.  He was asked whether he wanted 
to attend another hearing.  On September 21, 2006, the 
veteran indicated that he did not want another hearing.


FINDINGS OF FACT

1.  An injury to the cornea of the left eye was shown at 
entrance.  There was no increase in severity during service.  

2.  An injury to the cornea of the left eye is not 
attributable to service.


CONCLUSIONS OF LAW

1.  An injury to the cornea of the left eye clearly and 
unmistakably preexisted and was not aggravated during the 
veteran's period of service, and the presumption of soundness 
at entrance is rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2008).  

2.  An injury to the cornea of the left eye was not incurred 
in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in April 2003.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was provided notice of 
the latter two elements in January 2007.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Although 
the veteran received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
he was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records and pertinent post service medical records have been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claims.  

				Factual Background

The veteran was examined at enlistment in January 1959.  A 
defect of the left eye was found.  The veteran had opacity of 
the lower half of the left cornea, which did not obliterate 
the cornea.  The examiner was able to visualize the fundus, 
which was within normal limits.  His distance vision was 
reported as 20/20 in the right eye and 20/25 in the left eye.  
In the summary of defects, a non-disqualifying opacity of the 
left cornea was noted.  In the physician's summary, it was 
noted the veteran was hospitalized in April 1957.  A piece of 
shattered glass had entered his left eye.  The physician 
found no residual blindness.

The veteran was examined in July 1960 when he was called to 
active duty.  His eyes were noted to be normal.  Defective 
vision in the left eye was measured as 20/70, correctable to 
20/40 by pin hole.  The glass injury to the left eye was 
again noted.

In May 1962, the veteran was examined prior to his release to 
inactive duty. His eyes were noted to be abnormal.  An old 
staphyloma of the lower half of the cornea of the left eye, 
from an injury at the age of 15, was recorded.  The veteran's 
vision was reported as 20/20 in the right eye and 20/30 -2 
corr. 20/30 +2 with -0.75 in the left eye, which was not 
considered disqualifying.

January 2003 VA records reveal the veteran was hit in the 
left eye with a baseball when he was fifteen years old.  He 
was hit in the eye again when he fell down a gangway in 1954.  
After examining the veteran's eyes, the assessment included 
mild cataracts in both eyes (OU), a corneal scar (OS), and 
conjunctival lipoma.

The veteran submitted a copy of a photograph taken of him 
aboard the USS Intrepid between 1960 and 1962.  The 
photograph shows the veteran standing between the bunks and 
lockers, facing the camera with a visible swelling underneath 
the left eye. It appears he had a discoloration of the skin.  

In a March 2004 statement, P.T.G., the veteran's fellow 
sailor remembered noticing the veteran had injured his left 
eye while they were on board.  The veteran also testified in 
February 2005 that he injured his left eye when he fell off a 
ladder aboard ship. 

The veteran was afforded a VA compensation and pension 
examination in January 2007.  During this examination, he 
indicated that he could not see out of his left eye and that 
it was suddenly worse following an injury in service in 1960.  
The examiner reviewed the claims file and obtained a medical 
history from the veteran.  His vision was hand motions in the 
left eye.  In the left eye, most of the retina was visible 
and appeared to be within normal limits.  The examiner 
indicated that the corneal scar in the left eye was pre- 
existing prior to service, and vision in the left eye was up 
to 20/40 on the entrance examination.  There was no damage 
that could be seen in the left eye retina.  A dense posterior 
subcapsular cataract of the left eye was diagnosed. The 
examiner opined that the left eye cataract was more likely 
than not due to the trauma during the military and possibly 
worsened by diabetes and smoking, as both are known to 
increase the chances of cataracts.  

In an August 2008 VA compensation and pension addendum, the 
VA examiner noted that the veteran's left eye corneal scar is 
more likely than not due to his childhood injury.  The 
examiner opined that the left eye corneal scar is not at 
least as likely as not aggravated due to the veteran's 
service.  It was noted that the left eye corneal scar appears 
stable and the decrease in vision in the left eye is more 
likely than not due to the dense cataract in the left eye.  
The examiner noted that the cataract in both eyes was more 
likely than not due to diabetes and smoking as both of these 
conditions are known to accelerate cataract formation.  

Legal Criteria and Analysis

The veteran seeks service connection for an injury to the 
cornea of the left eye.  After review of the record, the 
Board finds that service connection is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

The presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The veteran's 
service medical records show that at enlistment in January 
1959, a defect of the left eye was found.  The veteran had 
opacity of the lower half of the left cornea, which did not 
obliterate the cornea.  A non-disqualifying opacity of the 
left cornea was noted.  It was shown that the veteran was 
hospitalized in April 1957 because a piece of shattered glass 
had entered his left eye.  In light of the competent evidence 
which clearly and unmistakably shows that an injury to the 
cornea of the left eye pre-existed the period of active 
service, the Board finds that the presumption of soundness is 
not applicable.  

As a defect to the cornea of the left eye has been shown to 
have existed prior to the veteran's entrance into active 
duty, the Board must next address whether this disability 
increased in severity or was aggravated during the period of 
active service.  The presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Hunt v. Derwinski, 1 Vet .App. 292, 
296 (1991); see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet App. 283, 286 (1994).  The veteran has 
indicated that his preexisting left cornea condition was 
aggravated when he slipped on a ladder, fell and damaged his 
left eye and the side of his face during service.  The 
veteran's acuity was 20/25 corrected to 20/20 in January 
1959.  When re-examined for active duty purposes acuity was 
20/70 corrected to 20/40.  When examined in May 1962 there 
was a report of an old staplyloma of the lower half of the 
left cornea which was the result of an injury at the age of 
15.  It was determined to be EPTE NCP.  Acuity was 20/30-2 
corrected to 20/30 + 2.  In essence, there remained the same 
defect, infirmity, or disorder as noted on the enlistment 
examination and his left eye visual acuity was better than 
when he entered active duty.  Such findings do not suggest 
any increase in severity or superimposed pathology.  

In the August 2008 VA compensation and pension addendum, the 
VA examiner noted that the veteran's left eye corneal scar is 
more likely than not due to his childhood injury and that the 
left eye corneal scar is not at least as likely as not 
aggravated due to the veteran's service.  Although the 
veteran has asserted that a fall in service aggravated his 
preexisting condition, the Board finds the VA examiner's 
opinion and the service medical records more probative as to 
the issue of aggravation.  The VA examiner's opinion is based 
upon review of the service medical records and the nature and 
extent of the veteran's preexisting injury.  The opinion 
appears to be consistent with the service medical records 
including the clinical findings consistent with an old injury 
reportedly at age 15 and a comparison of visual acuity in 
January 1959, July 1960 and May 1962.  In particular visual 
acuity, corrected and uncorrected, were better in 1962 than 
1960.  

Alternative Theory-Presumption of Soundness

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any "increase in disability [was] due to the natural progress 
of the" preexisting condition. 38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to rebut 
the presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir.2004)

The Board is fully aware that the veteran entered active duty 
in July 1960 and that active duty examination disclosed that 
the general examination of the eyes was normal with visual 
acuity of 20/70.  However, 38 U.S.C.A. § 1111 addressed when 
examined, accepted and enrolled for service.  The January 
1959 examination was for enlistment purposes and demonstrated 
a defect, infirmity or disorder of the left eye.  As such, 
the presumption of soundness does not attach as to the 
opacity of the lower half of the left cornea.  

Alternatively, if it is determined that the presumption of 
soundness attaches to only the 1960 examination, the case 
would remain a denial.  The presumption of soundness would be 
rebutted by both clear and unmistakable evidence that the 
cornea disability pre-existed service and was not aggravated.  
Here, the 1959 service department examination disclosed an 
abnormality of the eye with opacity of the lower half of the 
left cornea.  The veteran also reported the history of the 
injury in 1957, which he is competent to do.  See Layno v. 
Brown, 6 Vet. App. 465 (1995); Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Although the eye was reported as normal in 
1960, visual acuity was 20/70 corrected to 20/40 and a 
physician summarized that there had been a glass injury to 
the left eye, not considered disabling.  At separation, the 
same defect of the cornea was identified as at the time of 
the 1959 examination and acuity was better than in 1960.  
Cumulatively, to include the opinion of the VA examiner, the 
record clearly and unmistakably establishes both that the 
cornea defect pre-existed service and did not increase in 
severity.  

Since the evidence establishes that there was no increase in 
severity, we conclude that the pre-service injury to the 
cornea of the left eye was not aggravated during service.  
Accordingly, service connection for an injury to the cornea 
of the left eye is denied.  (The issue of entitlement to 
service connection for other eye pathology was addressed in a 
prior decision.)


ORDER

Service connection for an injury to the cornea of the left 
eye is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


